Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8)pertaining to the Johnson Outdoors Inc. 2010 Long-Term Stock Incentive Plan of our report dated December 11, 2009, with respect to the consolidated financial statements of Johnson Outdoors Inc. included in its Annual Report (Form 10-K) for the year ended October 2, 2009 filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP Milwaukee, Wisconsin April30, 2010
